PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Al Assad et al.
Application No. 15/154,679
Filed: May 13, 2016
For: BEAM PUMPING UNIT AND METHOD OF OPERATION

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed February 1, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee, as required by the Notice of Allowance and Fee(s) Due, mailed September 30, 2019, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is December 31, 2019. A Notice of Abandonment was mailed January 15, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $12001, (2) the petition fee of $2100; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Laura L. Pollander
	1100 Technology Park Drive
	Billerica, MA  01821


    
        
            
    

    
        1 It is noted that the applicant paid $1000 for the issue fee, however, the fees increased on October 1, 2020 and the issue fee is now $1200.